Citation Nr: 1742550	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine, claimed as a low back injury.

2.  Entitlement to service connection for cervical spine/neck strain disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1984 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded these issues in February 2014 for further development.  


FINDINGS OF FACT

1.  Lumbar and cervical spine disabilities did not manifest in service or within a year of discharge, and are not shown to be etiologically related to service.

2.  Bilateral hearing loss and tinnitus did not manifest in service or within a year of discharge, and are not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the lumbar spine, claimed as a low back injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine/neck strain disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016)

3.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016)

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2016).  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection for certain chronic diseases, including arthritis, sensorineural hearing loss, and tinnitus may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally incapable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A. Lumbar and Cervical Spine 

Service treatment records show the Veteran complained of neck stiffness in July 1985 after playing basketball the day prior.  The clinical assessment was rule out muscle strain.  He also reported recurrent low back pain, when working in odd/strange positions, during a December 1989 separation examination.  The objective physical examination was negative for a lumbar or cervical spine abnormality.  

In addition, several individuals have attested to having personal knowledge about the Veteran's back and neck pain in service.  For instance, a December 2012 statement from the Veteran's team leader while in service describes incidents that occurred in 1988 and 1989 while in the Republic of Korea.  In 1988 while in the Republic of Korea, the Veteran was jerking a 150 pound steal manhole cover trying to get it open.  By the time anyone could assist him, he had the task complete and it was evident that he was in pain.  Therefore, the element of an in-service event has been met.

The evidence includes a current diagnosis of degenerative disc and joint disease of the lumbar and cervical spine.  Therefore, the issue remaining before the Board is whether the current lumbar and cervical spine disabilities are connected to service.  

VA treatment records do not contain nexus opinions linking the current disabilities to service.  Private treatment records show that the Veteran has been receiving treatment for his back since 2002.   

The Veteran underwent a VA spine examination in December 2012 VA examination.  He reported the onset of back pain occurred in service while performing communication installation work.  Following record review and clinical examination, the examiner concluded that the lumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner based this conclusion on the fact that although service treatment records showed a complaint of back pain in December 1989, there are no other medical notes or imaging studies which might indicate the severity of the back condition.  Therefore it is entirely unknown whether that back condition represented simple recurrent back strains (which would not be expected to cause long term sequelae) or the onset of a more severe and chronic back condition.  According to the examiner, if the latter were true then one would expect continuity and progression of symptoms in the time period immediately following service.  In this case however, the examiner's review of the claims fiel showed no such evidence until 2002, 12 years after separation, which does not support continuity.

In a December 2013 statement was submitted by Dr. M., the Veteran's treating doctor.  Dr. M. stated he had been treating the Veteran since 2008 and had reviewed his service treatment records as well as past medical records from previous physicians.  Dr. M. determined that the Veteran has significant degenerative arthritis and degenerative disc changes in his neck and spine and it is possible that the onset of these conditions occurred while he was in service.

The Veteran was afforded another VA examination in February 2016, pursuant to the Board's 2014 Remand.  Following record review, review of the medical literature, and clinical examination, the examiner concluded that the Veteran's degenerative disc and joint disease of lumbar and cervical spine is less likely than not related to or incurred during military service.  The examiner explained that the service treatment records were absent any findings of degenerative disc disease or degenerative joint disease in the neck or lumbar spine.  Also medical records show the Veteran as able to perform a 2 hour gym routine as well as farm work, including working with horses.  The examiner also noted a post-service injury to the right back in 2009 from lifting farm equipment.  The examiner also considered the service treatment records that showed a complain of recurrent back pain, but noted that there is well over 25 years between Veteran's military service and his current diagnosis of degenerative back issues.  The examiner further explained that degenerative back changes are normal findings in a patient that is 50 years old and his degenerative joint disease is the normal "wear and tear" as there is no indication of acute injury while in service, such as a fracture of a vertebrae or documented trauma such as a parachute accident.  There is also well over 25 years between Veteran's military service and his current diagnosis of degenerative neck issues.  The examiner also considered Dr. M.'s opinion and pointed out that even Dr. M. could find no specific mechanism of injury or traumatic event that could show a proximal or causal relationship in the Veteran's case- and simply stated that it "is possible."  The examiner also noted that Dr. M did not provide any medical rationale or evidence supporting his conclusion.  Therefore, the examiner concluded that the Veteran's current DJD/DDD of lumbar and cervical spine is not related either proximately or casually to military service.

Based on the competent and probative evidence, a causal nexus has not been established between the current lumbar and cervical spine degenerative disc and joint disease and service.  

The Veteran has provided many lay statements, including his own, describing his symptoms and the onset of symptoms; however neither he nor his witnesses have demonstrated that they possess the education, training, and experience to offer medical opinions on complex matters such as the etiology of his current lumbar and cervical spine disabilities.  Degenerative arthritis and condition of the thoracolumbar spine are medically complex disease processes because they have multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Thus, their lay statements regarding causal nexus have little probative value.  

The persuasive and competent medical evidence, represented by the 2012 and 2016 VA opinions, demonstrates that the current disabilities are not related service, to include as a result of any injuries sustained therein.  These opinions are persuasive as they were based upon a thorough review of the Veteran's claims file, which includes his pertinent clinical history, lay testimony, and reflect consideration of Dr. M.'s opinion.  The conclusions reached by the examiners appear to be consistent with the clinical evidence of record, which shows the absence of degenerative arthritis lumbar spine condition by imaging tests, for many years after service.  Further, the examiners are qualified through education, training, and experience to offer medical opinions and supported their opinions with cogent clinical rationales.  

In contrast, Dr. M.'s nexus opinion offered in support of the Veteran's claim provides limited probative evidence in support of causal nexus.  An opinion that an injury could "possibly" be secondary to another injury is speculative and falls short of the requisite legal standard to establish service connection on a secondary basis.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Speculative language such as "possible" and "could have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993)(opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, this opinion lacks probative value as no rationale was provided.

Presumptive service connection under the theory of chronicity and continuity is not warranted.  38 C.F.R. § 3.303 (b).  The Veteran has a current diagnosis of degenerative arthritis of the lumbar and cervical spine, which is considered a chronic disease for VA purposes.  38 C.F.R. § 3.309 (a).  However, the back pain and neck stiffness noted in service were not sufficient to identify or establish arthritis as the disease entity therein.  Moreover, the VA examiners have indicated that degenerative arthritis manifested many years after service.  There is also not sufficient evidence to establish chronicity of symptoms therein or, within the presumptive period as only one complaint of back and neck pain is shown.  A credible report of continuity of symptomatology after service also has not been established as the separation examination was normal and the Veteran did not begin seeking medical attention for his neck and back until 2002.  Therefore, presumptive service connection is not warranted in this case.  The preponderance of the evidence is also against a finding that the arthritis of thoracolumbar or cervical spine manifested to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  Service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Service connection for Bilateral Hearing loss and Tinnitus

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD Form 214 shows a military occupational specialty (MOS) of strategic microwave systems repairer.  He is not a combat veteran.

Service treatment records do not show complaints or diagnoses of hearing loss or tinnitus.  

At a VA audiologic examination in December 2012 pure tone results auditory thresholds for at least three of the frequencies in the right ear (at 500, 1000, 2000, 3000, or 4000 Hertz) were 26 decibels or greater; and the left ear showed pure tone results auditory thresholds of 65 decibels at 3000 and 4000 Hertz.  The examiner determined that hearing loss and tinnitus did not have onset in service and were not related to service as hearing was normal upon entrance and separation examinations; there was no significant shifts in thresholds were found from entrance to separation; and the Veteran is not shown to have acknowledged difficulty with hearing or had complaints of tinnitus when he separated from the military or in the years following military service.  The examiner further explained that given the amount of time that has elapsed since the Veteran's discharge from the service in 1990 with a discharge exam indicating hearing within normal limits with no significant change in thresholds while enlisted and the lack of evidence of reported hearing loss or tinnitus in the years following discharge, the current bilateral hearing loss and tinnitus are less likely as not caused by or the result of noise exposure while in the military.

In 2014, the Board remanded the claim for an addendum opinion that considered the lay statements from the Veteran and his friends.  In January 2016, an addendum opinion was obtained from a VA examiner.  The examiner reviewed the entire claims file, to specifically include the buddy statements from several individuals.  The examiner stated that based on the evidence it remains her opinion that the current bilateral hearing loss and tinnitus are less likely as not caused by or the result of noise exposure while in the military.  In providing a rationale, the examiner explained that if hearing is normal at discharge, and there is no other evidence of significant changes in hearing thresholds suggestive of noise injury, one must conclude that it is less likely as not that the current hearing loss is due to a service-related noise injury.  She noted that noise exposure does not always cause hearing loss and the Institute of Medicine has clearly stated that there is no way to predict if noise exposure occurs, how much if any, hearing loss would be sustained.  

The Board has considered the Veteran's lay statements that his hearing loss and tinnitus are related to service.  He is competent to describe impaired hearing and tinnitus symptoms, which is within the realm of his personal experience.  38 C.F.R. § 3.159.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  However, determining the etiology of hearing loss and tinnitus is not a simple medical question that a lay person is equipped to resolve.  Accordingly, the Veteran's assertions as to the etiology of his current hearing loss are not competent or probative evidence of a causal nexus.  See Davidson, 581 F.3d at 1313, 1316; Jandreau, 492 F.3d at 1377.

The VA opinions are persuasive as they were based upon a thorough review of the Veteran's claims file, which includes his pertinent clinical history and lay testimony.  The conclusions reached by the examiners appear to be consistent with the clinical evidence of record, and the examiners are qualified through education, training, and experience to offer medical opinions and supported their opinions with cogent clinical rationales.  

Finally, there was no contemporaneous diagnosis of bilateral hearing loss disability that meets the standard of 38 C.F.R. § 3.385 in service, or within a year of separation from service.  Tinnitus and hearing loss, as chronic diseases, were not shown as such in service.  That is, service treatment records do not reflect a reliable diagnosis of tinnitus or sensorineural hearing loss during service or within the presumptive period.  The Veteran has not specifically asserted a continuity of symptoms since service, however, even if he had the contemporaneous denial of ear ringing and hearing problems at separation would weigh against any current report of a continuity of symptomatology since service.  Therefore, service connection based on chronicity or continuity of symptoms is not warranted.

As the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved and service connection for bilateral hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for degenerative arthritis of the lumbar spine is denied.

Service connection for cervical spine/neck strain disability is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


